 



EXHIBIT 10.1
AGREEMENT
This Agreement, entered into on this 28th day of October, 2005, is made
Between
Cell Therapeutics, Inc., a company incorporated under the Laws of the State of
Washington, with registered offices at 501 Elliot Avenue West 400, Seattle,
Washington 98119, U.S.A., represented by Mr. James A. Bianco, in his capacity as
president and CEO (hereinafter, “CTI”)
- on one side -
and
Pharmaceutical Research Associates, Inc., a company incorporated under the Laws
of the State of Virginia, with its registered offices at 12120 Sunset Hills
Road, Suite 600, Reston, Virginia, 20190, U.S.A., represented by Patrick K.
Donnelly, in his capacity as President and CEO (hereinafter, ‘‘PRA”)
- on the other side -
(hereinafter, collectively, the “Parties”)
WHEREAS

a)   CTI is an American listed biotech company, which operates in the field of
research and development of drugs for the curing of tumours;   b)   PRA is an
American listed company specialized in the performance of services of planning,
organization and management of clinical trials;   c)   On or about September 24,
2002, the Parties entered into an agreement for the supply of clinical trials
development services in relation to the therapeutic protocol No. AZA-III-02,
named “An open label, randomized, phase III comparative trial of BBR2778 +
Rituximab versus Rituximab in the treatment of patients with relapsed or
refractory indolent Non- Hodgkin’s Lymphoma” (hereinafter, the “Clinical Trial
Agreement”);   d)   The Parties have been involved in a dispute arising out of
the Clinical Trial Agreement;   e)   In particular, the Parties were involved in
an ICC Arbitration Proceedings under the Rules of the ICC International Court of
Arbitration pursuant to the arbitration clause contained in Art. 22 of the
Clinical Trial Agreement, with venue in Zurich, Switzerland (hereinafter, the
ICC arbitration proceedings, the “Arbitration Proceedings”, and the
International Chamber of Commerce of Paris, the “ICC”);   f)   The Arbitration
Proceedings was concluded with the issue of an award rendered on September 27,
2005 (hereinafter, the “Award”), communicated to both of the Parties with an ICC
letter dated October 3, 2005, received by CTI and by PRA on October 5, 2005;  
g)   In accordance with the provisions of the “Operative Part of the final
Award”, under pages 161 — 162 of the same, having set-off between the Parties
the amounts reciprocally owed by the same, PRA owes CTI the balance amount
indicated therein, plus interest at different

 



--------------------------------------------------------------------------------



 



    rates and from different dates in relation to the various items of
condemnation, whose title is compensation for damages;   h)   To the best
knowledge of the Parties, each of them has a right to appeal against the Award
and, in any event, the same may not cover all possible reciprocal causes of
action arising out of the clinical trial referred to above;   i)   PRA has
offered CTI the spontaneous payment of the said balance amount, and to
irrevocably waive its right to appeal against the Award for any reason
whatsoever and based on any grounds;   j)   CTI intends to accept such a
payment, and is available to irrevocably waive its right to appeal against the
Award for any reason whatsoever and based on any grounds;   k)   In addition,
the Parties intend to resolve hereby all possible claims between them in
relation to the Clinical Trial Agreement and, in any event, the clinical trial
governed by the same in order to finally settle their business relationships in
this regard, by way of definitively renouncing to any reciprocal claims as
hereunder set forth.

NOW THEREFORE, also in consideration of the recitals above which form an
integral and substantial part of this agreement (hereinafter, the “Contract”),
the Parties agree as follows:
1.     Payment.
Upon execution of this Contract by the Parties PRA shall pay CTI the overall
amount of Euro 560,683.39 pursuant to the Award. The above amount is inclusive
of the interest reciprocally due by the Parties as of October 19, 2005, pursuant
to the Award (hereinafter, the “Amount”).
The Amount shall be paid by PRA in immediately available funds as of today’s
date by irrevocable international wire transfer on the bank account of Cell
Therapeutics Europe s.r.l., No. 30034914, held at Unicredit Banca d’Impresa,
Filiale di Cinisello Balsamo, Milan, Italy, IBAN IT 77 H 03226 32930 30034914,
Swift Code BIC UNCRIT2VCNS.
2.     Reciprocal Waiver of the Right to Appeal against the Award.
The Parties reciprocally and irrevocably waive their right to promote any appeal
against the Award pursuant to applicable law.
More precisely, in consideration for PRA’s renouncing to appeal against the
Award, CTI waives its right to appeal against the Award.
3.     Reciprocal Releases and Waivers.
PRA irrevocably waives any claims, counter-claims, actions and demand under any
causes of action, known or unknown, in any jurisdictions towards CTI and any
past, current or future companies of the CTI Group, including its parent
entities, subsidiaries, affiliates, past and current officers, directors,
employees, owners, successors, attorneys, representatives, assigns, and heirs,
in relation to the Clinical Trial Agreement and the Award, and, in any event,
any past and current relationships relating to the Clinical Trial referred to
above.

2



--------------------------------------------------------------------------------



 



In consideration for PRA’s waiver above, CTI irrevocably waives any claims,
counter-claims, actions and demand under any causes of action, known or unknown,
in any jurisdictions towards PRA and any past, current or future companies of
the PRA Group, including its parent entities, subsidiaries, affiliates, past and
current officers, directors, employees, owners, successors, attorneys,
representatives, assigns, and heirs, in relation to the Clinical Trial Agreement
and the Award, and, in any event, any past and current relationships relating to
the Clinical Trial referred to above.
4.     Confidentiality.
The Parties hereto agree that this Contract, its contents and all matters
relating to the terms, negotiations and implementation of the Contract are
confidential and are not to be disclosed to any third parties; provided,
however, that any Party may disclose information that is deemed confidential
hereunder in the event and to the extent that such disclosure (i) has already
been made public prior to the execution of this Contract in accordance with any
of the following items, (ii) is made in an action seeking to enforce the terms
of the Contract or obligations arising therefrom, (iii) is consented to in
writing by the other Party hereto, (iv) is made to a Party’s attorney, agent,
accountant or lender, provided that such person has agreed to keep such
information confidential, or (v) is made according to disclosure under any court
order or other lawful process or regulatory procedure, including any regulations
applicable to publicly listed companies (including but not limited to the
attaching of copy hereof as exhibit to a “Form 8-K” filed with the U.S.
Securities and Exchange Commission or similar type of filings).
5.     Entire Contract.
This Contract constitutes the entire agreement between the Parties and fully
supersedes any and all prior or contemporaneous oral and written understandings
and agreements relative to the subject matter hereof. No part of this Contract
may be modified or integrated, except if in writing and executed by a duly
authorized representative of each of the Parties. This Contract shall be
executed in two original counterparts, duly signed and initialled on each page
by both of the Parties.
6.     Governing Law.
This Contract shall be construed in accordance with and it is governed by the
Laws of the State of Washington.
7.     Successors
This Contract shall be binding upon, and inure to the benefit of, the parties
hereto and their respective representatives, successors and assigns.
8.     Exclusive Jurisdiction.
All litigation relating to or arising under or in connection with this Contract
shall be brought only in the federal or state courts located in the State of
Delaware, which shall have exclusive jurisdiction to resolve any disputes with
respect to this Contract, with each party irrevocably consenting to the
jurisdiction thereof for any actions, suits or proceedings arising out of or
relating to this Contract. The Parties irrevocably waive trial by jury in any
legal action or proceeding relating to this Contract or any other agreement
entered into in connection herewith and for any counterclaim with respect
hereto. In the event of any breach of the provisions of this Contract, the
non-breaching Party shall be entitled to equitable relief, including in the form
of injunctions and orders for specific

3



--------------------------------------------------------------------------------



 



performance, where the applicable legal standards for such relief in such courts
are met, in addition to all other remedies available to the non-breaching Party
with respect hereto at law or in equity. In addition, the prevailing Party shall
be entitled to its reasonable attorneys’ fees, costs and expenses incurred in
connection with any legal action or proceeding.
IN WITNESS WHEREOF, the undersigned Parties have caused this instrument to be
duly executed as of the date and year first written above.
(-s- James A. Bianco and -s- Patrick K. Donnelly) [w14214w1421403.gif]

4